Title: To George Washington from William Lyles, 19 April 1789
From: Lyles, William
To: Washington, George



Sir
Shuters Hill 19th April 1789

This will be forwarded to your Excellency by Robert Young Esqr. of Nottingham, in Maryland, who has in view the appointment of the naval officers birth on patuxent river, his Situation and Knowledge of commercial transactions in every point of view, cannot fail to make him competent to such an appointment—Permit me therefore to assure your Excellency, that from a long acquaintance with Mr Young, I beleive him to be a man, of the strictest probity and integrity, and who I am well persuaded, would afford as much Satisfaction in that office, as any person that could be appointed. with assurances of the highest respect, I have the honor to be, your Excellencies most obt Servt

Wm Lyles

